          Case 1:18-cv-01126-NONE-SAB Document 27 Filed 11/13/20 Page 1 of 2

 1 McGREGOR W. SCOTT
   United States Attorney
 2 LYNN TRINKA ERNCE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2720
   Facsimile: (916) 554-2900
 5

 6 Attorneys for the United States of America

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
     DR. TARLOCHAN SINGH, DDS,                           CASE NO. 1:18-cv-01126-NONE-SAB
11   INDIVIDUALLY AND AS A RELATOR
     ON BEHALF OF THE UNITED STATES                      ORDER RE: UNITED STATES
12   OF AMERICA and THE STATE OF                         OF AMERICA’S NOTICE OF ELECTION TO
     CALIFORNIA; DR. SUKHMEET KAUR,                      DECLINE INTERVENTION
13   DDS, INDIVIDUALLY AND AS A
     RELATOR ON BEHALF OF THE UNITED                     [FILED UNDER SEAL]
14   STATES OF AMERICA and THE STATE OF
     CALIFORNIA,
15
                    Plaintiffs,
16
            v.
17
     LIVINGSTON COMMUNITY HEALTH;
18   HILMAR DENTAL CENTER; DELHI
     DENTAL CENTER; and DOES 1-100,
19
                    Defendants.
20

21

22          The United States of America, having declined to intervene in this action pursuant to the

23 False Claims Act, 31 U.S.C. § 3730(b)(4)(B), the Court rules as follows:

24          IT IS HEREBY ORDERED that,

25          1. The complaint be unsealed and served upon the defendants by the relators;

26          2. All other contents of the Court's file in this action remain under seal and not be made

27 public or served upon the defendants, except for this Order and United States of America’s Notice of

28 Election to Decline Intervention, which the relators will serve upon the defendants only after service


                                                     1
30 ORDER RE: UNITED STATES OF AMERICA’S
     NOTICE OF ELECTIONTO DECLINE INTERVENTION
31
           Case 1:18-cv-01126-NONE-SAB Document 27 Filed 11/13/20 Page 2 of 2

 1 of the First Amended Complaint;

 2          3. The seal be lifted as to all other matters occurring in this action after the date of this

 3 Order;

 4          4. The parties shall serve all pleadings and motions filed in this action, including supporting

 5 memoranda, upon the United States, as provided for in 31 U.S.C. § 3730(c)(3). The United States

 6 may order any deposition transcripts and is entitled to intervene in this action, for good cause, at any

 7 time;

 8          5. The parties shall serve all notices of appeal upon the United States;

 9          6. All orders of this Court shall be sent to the United States; and that

10          7. Should the relators or the defendants propose that this action be dismissed, settled, or

11 otherwise discontinued, the Court will provide the United States with notice and an opportunity to be

12 heard before ruling or granting its approval.

13 IT IS SO ORDERED.

14
        Dated:     November 13, 2020
15                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
30 ORDER RE: UNITED STATES OF AMERICA’S
     NOTICE OF ELECTIONTO DECLINE INTERVENTION
31
